            Case 5:19-cv-00124-FB Document 51 Filed 07/17/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

BEXAR COUNTY HOSPITAL DISTRICT, )
d/b/a UNIVERSITY HEALTH SYSTEM  )
                                )
       Plaintiff,               )
                                )
V.                              )                        CIVIL ACTION NO. SA-19-CA-124-FB
                                )
SCHINDLER ELEVATOR              )
CORPORATION,                    )
                                )
       Defendant.               )

                  ADVISORY TO THE PARTIES AND COUNSEL
              CONCERNING STATUS OF THIS COURT’S CIVIL DOCKET

       In an effort to keep the parties and counsel informed of the pandemic situation in which we

find ourselves and its effect on civil litigation, a copy of this advisory is being sent in all of this

Court’s 200 plus pending civil cases. As you may be aware, there is a standing order which

precludes jury trials before September 1, 2020. Given the present circumstances, this Court is not

optimistic that jury trials will be held any sooner than January 1, 2021, if then. Even if jury panels

are called, a recent Texas Juror survey by the National Center for State Courts (NCSC.org) indicates

that having a diverse group of citizens appear for service could be unlikely and problematic. In the

meantime, as counsel are aware, the Court is required to give precedence to criminal jury trials when

jury trials do resume.

       The Court presumes the parties prefer to resolve their disputes sooner rather than later.

Accordingly, it appears the following options are currently available:

       1.      Settlement.

       2.      Dispositive motion practice.

       3.      Binding alternative dispute resolution.
            Case 5:19-cv-00124-FB Document 51 Filed 07/17/20 Page 2 of 2




       4.      Consent to have the entire case managed and addressed by the assigned United States

               Magistrate Judge, including a non-jury trial by agreement.

       5.      Agreement to have a non-jury trial before this Court, perhaps in person but more

               likely by video conferencing.

       To the extent you are interested in any of the above choices, please communicate with the

Court’s law clerks, Ms. Christmas for odd-numbered cases at Gloria_Christmas@txwd.uscourts.gov

and Ms. Sullivan for even-numbered cases at Joani_Sullivan@txwd.uscourts.gov.

       It is so ORDERED.

       SIGNED this 17th day of July, 2020.


                                    _________________________________________________
                                      FRED BIERY
                                      UNITED STATES DISTRICT JUDGE




                                                2
